Citation Nr: 1615344	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for coronary artery disease (CAD).

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating higher than 10 percent for residuals of right interior thigh, muscle group XIV.  

4.  Entitlement to a compensable rating for residuals of wound to the left anterior abdomen, muscle group XIX.

5.  Entitlement to an effective date earlier than April 21, 2009, for the award of individual unemployability resulting from service-connected disability (TDIU), including on an extraschedular basis.

6.  Entitlement to an effective date earlier than November 15, 2010, for the award of a TDIU.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2011 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The June 2009 rating decision increased the rating for residuals of right interior thigh, muscle group XIV to 10 percent effective May 8, 2008 (date of claim), and continued a 0 percent rating for residuals of wound to the left anterior abdomen, muscle group XIX.  The July 2011 rating decision granted service connection for CAD associated with herbicide exposure and assigned a 10 percent rating effective May 8, 2008 and a 60 percent rating effective November 15, 2010, and granted entitlement to a TDIU effective November 15, 2010.

In May 2015 the Veteran's attorney withdrew his representation of the Veteran.  The same month, the Veteran was notified of the withdrawal of the attorney's representation and raised no objections.  He has not appointed another representative, and is not represented at this time.  In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing; a transcript of the hearing is associated with the record.  

The Veteran timely filed notice of disagreement (NOD) initiating an appeal for entitlement to a rating in excess of 50 percent for PTSD and a TDIU.  A statement of the case (SOC) has not been issued with respect to PTSD, necessitating corrective action in the remand below.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

The issues of entitlement to an initial rating higher than 60 percent for CAD, a rating in excess of 50 percent for PTSD, a rating higher than 10 percent for residuals of right interior thigh, muscle group XIV, a compensable rating for residuals of wound to the left anterior abdomen, muscle group XIX, and a TDIU, to include on an extraschedular basis, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran met the schedular criteria for a TDIU on April 21, 2009 with a combined evaluation of 70 percent for his service-connected disabilities, and a VA examiner determined he was unable to perform physical and sedentary activities of employment due to chronic symptoms of his service-connected disability.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met as of April 21, 2009.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With regard to the Veteran's earlier effective date claim for the award of a TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106; 38 C.F.R. §§ 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here the Veteran is appealing the initial effective date assignment as to entitlement to a TDIU.  In this regard, because the July 2011 rating decision granted the Veteran's claim of entitlement to a TDIU, such claim is now substantiated.  His filing of a notice of disagreement as to the effective date assigned in the July 2011 determination does not trigger additional notice obligations under 38 U.S.C.A. 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3). 

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant information regarding how VA assigns effective dates.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve an earlier effective date for entitlement to a TDIU.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and postservice medical records are of record.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran service-connected disabilities were evaluated by VA on examinations in April 2009 (PTSD), August 2009 (audio), June 2010 (PTSD), and November 2010 (heart disability).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in March 2016, the undersigned explained what was needed to substantiate the claim for an earlier effective date for a TDIU.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Factual Background, Legal Criteria and Analysis

The Veteran asserts he is entitled to an earlier effective date for the award of a TDIU.  The evidence shows he initially filed a claim for a TDIU in December 2004, claiming his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  He noted on his TDIU application that he last worked full-time in 1985 and became too disabled to work.  His occupation during that year was building maintenance worker for the postal service.  (He subsequently filed applications for TDIU in May 2008 and March 2011.).  The Board notes that under Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) claims for higher evaluations also include a claim for a TDIU when the Veteran claims he is unable to work due to a service connected disability.  

A November 1993 RO decision continued a 30 percent evaluation for PTSD.  A February 1994 communication from the Veteran's representative expressed disagreement with this evaluation and a statement of the case was issued in June 1994.  Neither a substantive appeal nor new and material evidence was received following issuance of the SOC within one year of the November 1993 decision and it became final.  

In an April 1994 rating decision the RO granted the Veteran an increased rating to 50 percent for his service-connected PTSD, effective October 28, 1993.  In subsequent RO decisions, including a February 2003 decision, an evaluation greater than 50 percent for PTSD continued to be denied.  The Veteran was notified of these actions and his appellant rights but did not initiate an appeal and they are final.

On January 2005 VA PTSD examination the examiner noted that the Veteran had not worked since the last VA examination but did try to go to school.  He attended a heating, ventilation and air-condition course but did not get certification because his grades were not high enough.  There was no assessment of employability made.  On January 2005 VA muscles examination, the Veteran reported that his injuries do not affect the functioning of the body.  He stated, however, he cannot keep up with his normal work requirements because -- he was unable to continue working full-time as a carpenter.  He reported functional impairments of limited bending, squatting, standing and climbing stairs.  There was no assessment of employability made.

In May 2008 the Veteran filed claims for increases in the ratings for his service-connected disabilities of residuals of right interior thigh, muscle group XIV and residuals of wound to the left anterior abdomen, muscle group XIX.  In May 2008 the RO also received the Veteran's application for a TDIU.  He indicated he was prevented from securing or following any substantially gainful occupation due to his service-connected PTSD as of April 1984.  

On January 2009 VA PTSD examination, the Veteran reported that he could not work in a factory or carpentry setting because he is unable to be around other people.  He stated he had not worked since 1986 because he was terminated.  He was employed as a custodian at the U.S. Post Office for 12 years.  He reported he was terminated because he was accused of throwing some mail at a supervisor, but that he in fact did not throw any mail.  The examiner noted that the Veteran has difficulty establishing and maintaining effective work/school and social relationships because he is socially isolated, separated (physically) from his wife, and does not spend time with others.   There was no assessment of employability made.

On April 2009 VA (fee basis) PTSD examination, he reported that he was not working and had not worked since 1984 because he was mentally incapable.  He stated he was employed at a postal service for 12 years.  He was getting angry at work and was referred to VA for help.  The Axis I diagnosis was PTSD.  He had a Global Assessment of Functioning (GAF) score of 50.  The examiner noted that the Veteran was unable to maintain gainful employment at the present time due to continued symptoms of PTSD.  The diagnosis for the substance abuse was polysubstance dependence in early remission.  The examiner noted that his substance abuse was related to his chronic PTSD; he started using multiple drugs and alcohol to cope with his war related stress.  The examiner opined that the Veteran is unable to perform physical and sedentary activities of employment due to chronic symptoms of PTSD.

For purposes of effective dates, a claim for a total rating is a claim for increase.  Norris v. West, 12 Vet. App. 413 (1999).  Generally, the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Thus, the determinative issue in this case is whether the Veteran was entitled to a TDIU (either schedular or extraschedular) at any time during the appeal period, prior to November 15, 2010.  If so, the effective date for his TDIU would be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception would apply if it is factually ascertainable that he was entitled to TDIU during the one year period before the increased rating claim was received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Prior to November 15, 2010, the Veteran's service-connected disabilities include: PTSD at 50 percent from January 1, 1995; CAD at 10 percent from May 8, 2008; residuals of wound, right interior thigh, muscle group XIV at 10 percent from May 8, 2008; bilateral tinnitus at 10 percent from September 18, 2008; right lower extremity, impairment of femur with knee disability associated with residuals of wound of the right interior thigh, muscle group XIV at 10 percent from April 21, 2009; residuals of wound of left anterior abdomen, muscle group XIX; scars at 0 percent from May 8, 2008; and bilateral hearing loss at 0 percent from May 25, 2010.  The Veteran's combined ratings, in pertinent part, (prior to November 15, 2010) were 50 percent from January 1, 1995; 60 percent from May 8, 2008; and 70 percent from April 21, 2009.  Thus, this evidence shows he met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), April 21, 2009, with the 70 percent combined rating (PTSD was rated 50 percent).

The Board finds that the evidence supports a finding that the Veteran is entitled to a TDIU on a schedular basis from April 21, 2009, the date he met the schedular criteria for a TDIU.  This is in light of the positive April 2009 VA opinion, the fact the Veteran had not worked since 1984/1985, and his combined rating for his service-connected disabilities was 70 percent from April 21, 2009.  The Board finds an earlier effective date of April 21, 2009 is warranted for entitlement to a TDIU.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is remanding the matter of an effective date earlier than April 21, 2009 for a TDIU on an extraschedular basis to the AOJ to determine whether the claim should be referred for consideration on an extraschedular basis pursuant to 38 C.F.R. § 4.14(a).  


ORDER

Entitlement to an earlier effective date of April 21, 2009 for entitlement to a TDIU is granted.


REMAND

The Veteran claims entitlement to an initial rating higher than 60 percent for CAD, a rating higher than 10 percent for residuals of right interior thigh, muscle group XIV, and a compensable rating for residuals of wound to the left anterior abdomen, muscle group XIX.  The Board finds that new VA examinations should be conducted to determine the current severity of the Veteran's service-connected disabilities.  The Veteran's most recent VA examination for his service connected CAD was in November 2010.  The last VA examination for the service-connected  residuals of right interior thigh and of wound to the left anterior abdomen, was in November 2011.  At the March 2016 videoconference hearing the Veteran described an increase in severity of symptoms and worsening of his service-connected heart disability and residuals of right interior thigh and left anterior abdomen.  This is evidence that the Veteran's service-connected disabilities have worsened since his previous VA examinations.  The Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the claim for a TDIU, to include on an extraschedular basis, in July 1993, the Veteran was seen at a VAMC for increased PTSD symptoms.  The medical provider related that the Veteran's symptoms were severe and he was totally disabled to work or participate in vocational rehabilitation.  As this is competent evidence that the Veteran is unable to follow a substantially gainful occupation due to service-connected disabilities, the claim must be referred to the Director of Compensation and Pension in accordance with 38 C.F.R. § § 4.16(b) to determine whether TDIU based on extraschedular consideration is appropriate.  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

In a June 2005 rating decision (notice sent July 2005), the RO continued a 50 percent rating for PTSD and denied entitlement to a TDIU.  The Veteran filed a timely NOD received at the RO in February 2006.  The RO has not issued an SOC.  Therefore, the Board must remand these matters, pending the issuance of an SOC to the Veteran and receipt of a timely appeal in response thereto with respect to the increased rating for PTSD.  See Manlincon, 12 Vet. App. 238, 240-241.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his coronary artery disease.  All necessary testing should be conducted (to include EKG [echocardiogram] and chest x-ray, if necessary), the examiner should report at what METs workload the Veteran reports such symptoms as dyspnea, fatigue, angina, dizziness, or syncope, and the Veteran's left ventricular ejection fraction should be noted.  The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.

The examiner should provide an explanation for all opinions expressed.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected residuals of right interior thigh, muscle group XIV and residuals of left anterior abdomen, muscle group XIX disabilities.  The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should address the following: 

a) The examination report with respect to the muscle injury to groups XIV and XIX should include a complete history of the nature of the sustained wound and extent of the injury, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies and whether the injury was a deep penetrating wound involving muscle tissue.

b) The examiner should also comment as to whether the disability associated with muscle groups XIV and XIX would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.

The examiner should provide an explanation for all opinions expressed.  

3.  Refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extraschedular basis for any time prior to April 21, 2009 (with particular attention to the July 26, 1993 VAMC progress note.

4.  The AOJ must provide the Veteran with an SOC with respect to the claim of entitlement to a rating in excess of 50 percent for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a substantive appeal is filed the claim, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence (including a TDIU on an extraschedular basis).  If the benefits sought on appeal are not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


